IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-17-00060-CV

               IN THE INTEREST OF A.C. AND S.C., CHILDREN



                                From the 21st District Court
                                  Burleson County, Texas
                                   Trial Court No. 28,210


                                             ORDER

        The Texas Department of Family and Protective Services’s second motion for

extension of time to file its brief in this appeal was filed on May 16, 2017. In the motion,

the Department requests an extension of 20 days from the date this Court grants the

Department access to the sealed record to file its brief.

        On May 23, 2017, an amended supplemental clerk’s record containing the trial

court’s order granting the Department access to the sealed record was filed with this

Court.1 On the same date, a copy of the reporter’s and clerk’s records was emailed by

the Clerk of this Court to the Department.


1
  A previously filed supplemental clerk’s record did not contain the referenced order although, according
to the index thereof, it should have.
        Accordingly, the Department’s motion for extension of time filed on May 16, 2017

is granted. The Department’s brief is due June 19, 2017.


                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed May 31, 2017




In the Interest of A.C. and S.C., Children                                        Page 2